Citation Nr: 1433953	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-37 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent, prior to December 28, 2011, for posttraumatic stress disorder.

2.  Entitlement to a rating in excess of 70 percent, on and after December 28, 2011, for posttraumatic stress disorder.

3.  Entitlement to a compensable rating for burns scars, bilateral hands.

4.  Entitlement to a compensable evaluation for erectile dysfunction.

5.  Entitlement to a total rating for compensation purposes based upon individual unemployability prior to December 28, 2011.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, in a statement dated May 14, 2014, the Veteran withdrew his appeal as to the issue of entitlement to a rating in excess of 50 percent, prior to December 28, 2011, for posttraumatic stress disorder.
 
2.  Prior to the promulgation of a decision by the Board, in a statement dated May 14, 2014, the Veteran withdrew his appeal as to the issue of entitlement to a rating in excess of 70 percent, on and after December 28, 2011, for posttraumatic stress disorder.
 
3.  Prior to the promulgation of a decision by the Board, in a statement dated May 14, 2014, the Veteran withdrew his appeal as to the issue of entitlement to a compensable rating for burns scars, bilateral hands.
 
4.  Prior to the promulgation of a decision by the Board, in a statement dated May 14, 2014, the Veteran withdrew his appeal as to the issue of entitlement to a compensable evaluation for erectile dysfunction.

5.  Prior to the promulgation of a decision by the Board, in a statement dated May 14, 2014, the Veteran withdrew his appeal as to the issue of entitlement to a total rating for compensation purposes based upon individual unemployability prior to December 28, 2011.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to a rating in excess of 50 percent, prior to December 28, 2011, for posttraumatic stress disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2013).

2.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to a rating in excess of 70 percent, on and after December 28, 2011, for posttraumatic stress disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2013).

3.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to a compensable rating for burns scars, bilateral hands, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2013).

4.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to a compensable evaluation for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2013).

5.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to a total rating for compensation purposes based upon individual unemployability prior to December 28, 2011, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  In May 2014, the Veteran submitted a statement wherein he expressed a desire to withdraw all of the issues on appeal.  As such, no allegation of error of fact or law remains before the Board for consideration with regard to (1) entitlement to a rating in excess of 50 percent, prior to December 28, 2011, for posttraumatic stress disorder; (2) entitlement to a rating in excess of 70 percent, on and after December 28, 2011, for posttraumatic stress disorder; (3) entitlement to a compensable rating for burns scars, bilateral hands; (4) entitlement to a compensable evaluation for erectile dysfunction; and (5) entitlement to a total rating for compensation purposes based upon individual unemployability prior to December 28, 2011.  Thus, the Board finds that the Veteran has withdrawn these claims, and accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 50 percent, prior to December 28, 2011, for posttraumatic stress disorder is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 70 percent, on and after December 28, 2011, for posttraumatic stress disorder is dismissed.

The appeal as to the issue of entitlement to a compensable rating for burns scars, bilateral hands, is dismissed.

The appeal as to the issue of entitlement to a compensable evaluation for erectile dysfunction is dismissed.

The appeal as to the issue of entitlement to a total rating for compensation purposes based upon individual unemployability prior to December 28, 2011, is dismissed.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


